     Case: 1:20-cv-04801 Document #: 13 Filed: 10/29/20 Page 1 of 1 PageID #:31




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GEORGE MOORE on behalf of himself and
others similarly situated,

                       Plaintiff,
                                                        Case No.: 20-cv-04801
       v.
                                                        Judge Elaine E. Bucklo
AUTO CARE WARRANTY SOLUTIONS,
LLC,                                                    Magistrate Judge Heather M. McShain

                       Defendant.


                              JOINT NOTICE OF SETTLEMENT

       Now come the Plaintiff, George Moore on behalf of himself and others similarly situated,

and Defendant Auto Care Warranty Solutions, LLC, (collectively, “the parties”), by their

respective counsel, and hereby notify the Court that the parties have reached a settlement in

principle, pending the completion and execution of a formal, mutually agreeable written settlement

agreement.

       The parties respectfully request that the Court stay all applicable deadlines in this matter

pending the parties’ completion and execution of the aforementioned written settlement

agreement. After completion and execution of the settlement agreement and in accordance with

the terms therewith, Plaintiff will file a Notice of Dismissal.


GEORGE MOORE on behalf of himself                      AUTO CARE WARRANTY SOLUTIONS,
and others similarly situated                          LLC

By: /s/ Anthony I. Paronich                            By: /s/ Hellin Jang
        Anthony I. Paronich, #MA678437                        Hellin Jang, #62864709
        Paronich Law, P.C.                                    Dykema Gossett PLLC
        350 Lincoln Street, Suite 2400                        10 S. Wacker Drive, Suite 2300
        Hingham, MA 02043                                     Chicago, IL 60606
        anthony@paronichlaw.com                               hjang@dykema.com
